Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 31-60 are presented for examination.

Information Disclosure Statement
2.	The information disclosure statement filed 12/02/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. For example, the NPL document of Patacas et al. cannot be located. It has been placed in the application file, but the information referred to therein has not been considered.

Specification
3.	The disclosure is objected to because of the following informalities: 
As per listing of serial numbers in the spec, it is informed that applicants are responsible for updating the spec if applications have matured into patents.  For example, 17/013,476 listed in paragraph [0001] is now patented and the spec should be updated to reflect current status of that application.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 31-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-30 of U.S. Patent No. US 11093671 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the Claim in the instant invention constitutes an obvious variation.
The instant Invention
U.S. Patent No. 11093671
31. (New) A structural design system for selective simulation of technical specification coverage in a floor plan, the system comprising: at least one processor configured to: access a floor plan demarcating a plurality of rooms; perform at least one of semantic analysis or machine learning on the floor plan to identify at least one opening associated with at least one room from the plurality of rooms; access a functional requirement associated with the at least one opening; access at least one rule that associates the functional requirement with the at least one opening; use the at least one rule and the functional requirement to define at least one of an area of interest or disinterest less than an area of the at least one room; access a technical specification associated with the functional requirement; generatively analyze the at least one room in conjunction with the technical specification and the defined area of interest or disinterest to define a solution that at least partially conforms to the functional -4-Continuation of Application No. 17/013,506 Attorney Docket No. 15268.0005-01000 requirement, wherein defining the solution includes selecting a piece of equipment associated with a door, determining a preferred door face of the door associated with the piece of equipment, and determining a placement location of the piece of equipment based on the preferred door face; and output the equipment placement location.  

32. (New) The structural design system of claim 31, wherein the technical specification includes an equipment specification.  


33. (New) The structural design system of claim 31, wherein the technical specification includes a model identifier.  

34. (New) The structural design system of claim 31, wherein the solution includes the placement of a controller associated with the technical specification of an outputted equipment.  

35. (New) The structural design system of claim 31, wherein the solution includes the technical specification of an auxiliary equipment associated with the technical specification of an outputted equipment.  

36. (New) The structural design system of claim 31, wherein the solution includes a wiring diagram associated with the technical specification of an outputted equipment.  

37. (New) The structural design system of claim 31, wherein the solution includes a programming parameter.  

38. (New) The structural design system of claim 31, wherein the at least one processor is further configured to generate a bill of material based on the outputted solution.  

39. (New) The structural design system of claim 31, wherein generatively analyzing comprises running a plurality of simulations, and the at least one processor is further configured to ignore areas of the at least one room other than the defined area of interest or disinterest.  

40. (New) The structural design system of claim 31, wherein defining at least one of an area of interest or disinterest comprises defining an area of interest and an area of disinterest.  

41. (New) The structural design system of claim 31, wherein the defined area of interest includes at least one of a door, window, or egress.  


42. (New) The structural design system of claim 31, wherein the defined area of disinterest includes at least one of a surrounding area of a restroom door, fire escape door, egress door, server room door, stairwell door, office door and bedroom door.  

43. (New) The structural design system of claim 31, wherein the functional requirement includes image sensor coverage, wherein the at least one rule specifies that egress points are to be included with the image sensor coverage, and wherein the at least one processor is further configured to identify an egress point and to include the egress point within the defined area of interest.  


44. (New) The structural design system of claim 31, wherein the functional requirement is associated with door access control, wherein the at least one rule specifies that egress points are to be equipped with door access control, and wherein the at least one processor is further configured to identify an egress point and to include the egress point within the defined area of interest.  

45. (New) The structural design system of claim 31, wherein the functional requirement includes sensor coverage for doors, and wherein generatively analyzing the at least one room includes topological analysis to determine a preferred door face for a sensor-covered door.  

46. (New) The structural design system of claim 31, wherein the functional requirement is associated with light controllers adjacent to doors, and wherein generatively analyzing the at least one room includes topological analysis to determine a preferred door face for a lighting controller.  


47. (New) The structural design system of claim 31, wherein the functional requirement is associated with access control devices for doors, and wherein generatively analyzing the at least one room includes running a simulation on the defined area of interest that includes doors associated with the at least one room.  

48. (New) The structural design system of claim 47, wherein the simulation includes a topological analysis to determine a preferred door face for an access control device.  

49. (New) The structural design system of claim 31, wherein generatively analyzing the at least one room includes calculating a distance of the at least one opening to an architectural feature.  

50. (New) The structural design system of claim 31, wherein generatively analyzing the at least one room includes calculating a distance of the at least one opening to a piece of equipment.  


51. (New) The structural design system of claim 31, wherein generatively analyzing the at least one room includes analysis of available space for the outputted solution.  

52. (New) The structural design system of claim 31, wherein the solution includes a graphical indication of equipment placement on the floor plan.  

53. (New) The structural design system of claim 31, wherein the solution includes a graphical indication on the floor plan of equipment directionality.  


54. (New) The structural design system of claim 31, wherein accessing a functional requirement includes accessing at least two functional requirements associated with the at least one opening.  
55. (New) The structural design system of claim 31, wherein accessing a functional requirement includes accessing at least two functional requirements of different types associated with the at least one opening.  

56. (New) The structural design system of claim 31, wherein generatively analyzing includes using a machine learning method.  


57. (New) The structural design system of claim 31, wherein identifying the at least one opening includes machine learning method.  

58. (New) The structural design system of claim 31, wherein identifying the at least one opening includes using geometric analysis.  


59. (New) A structural design method for selective simulation of technical specification coverage in a floor plan, the method comprising: accessing a floor plan demarcating a plurality of rooms; performing at least one of a machine learning algorithm method or semantic analysis on the floor plan to identify at least one opening associated with at least one room from the plurality of rooms; accessing a functional requirement associated with the at least one opening; accessing at least one rule that associates the functional requirement with the at least one opening; using the at least one rule and the functional requirement to define at least one of an area of interest or disinterest less than an area of the at least one room; accessing a technical specification associated with the functional requirement; generatively analyzing the at least one room in conjunction with the technical specification and the defined area of interest or disinterest to define a solution that at least partially conforms to the functional requirement, wherein defining the solution includes selecting a piece of equipment associated with a door, determining a preferred door face of the door associated with the piece of equipment, and determining a placement location of the piece of equipment based on the preferred door face; and -10-Continuation of Application No. 17/013,506 Attorney Docket No. 15268.0005-01000 outputting the equipment placement location.  
60. (New) A non-transitory computer readable medium comprising instructions that, when executed by at least one processor, cause the at least one processor to execute operations enabling a structural design method for selective simulation of technical specification coverage in a floor plan, the operations comprising: accessing a floor plan demarcating a plurality of rooms; performing at least one of a machine learning method or semantic analysis on the floor plan to identify at least one opening associated with at least one room from the plurality of rooms; accessing a functional requirement associated with the at least one opening; accessing at least one rule that associates the functional requirement with the at least one opening; using the at least one rule and the functional requirement to define at least one of an area of interest or disinterest less than an area of the at least one room; accessing a technical specification associated with the functional requirement; generatively analyzing the at least one room in conjunction with the technical specification and the defined area of interest or disinterest to define a solution that at least partially conforms to the functional requirement, wherein defining the solution includes selecting a piece of equipment associated with a door, determining a preferred door face of the door associated with the piece of equipment, and determining a -11-Continuation of Application No. 17/013,506 Attorney Docket No. 15268.0005-01000 placement location of the piece of equipment based on the preferred door face; and outputting the equipment placement location.
1. A structural design system for selective simulation of technical specification coverage in a floor plan, the system comprising: at least one processor configured to: access a floor plan demarcating a plurality of rooms; perform at least one of semantic analysis or geometric analysis on the floor plan to identify at least one opening associated with at least one room from the plurality of rooms; access a functional requirement associated with the at least one opening; access at least one rule that associates the functional requirement with the at least one opening; use the at least one rule and the functional requirement to define at least one of an area of interest or disinterest less than an area of the at least one room; access a technical specification associated with the functional requirement; generatively analyze the at least one room in conjunction with the technical specification and the defined area of interest or disinterest to define a solution that at least partially conforms to the functional requirement, wherein defining the solution comprises selecting a piece of equipment associated with a door, and wherein generatively analyzing includes determining a preferred door face of the door for the piece of equipment; and output the selected piece of equipment and the preferred door face. 
2. The structural design system of claim 1, wherein the technical specification includes an equipment specification.
3. The structural design system of claim 1, wherein the technical specification includes a model identifier.
4. The structural design system of claim 1, wherein the solution includes the placement of a controller associated with the technical specification of an outputted equipment.
5. The structural design system of claim 1, wherein the solution includes the technical specification of an auxiliary equipment associated with the technical specification of an outputted equipment.
6. The structural design system of claim 1, wherein the solution includes a wiring diagram associated with the technical specification of an outputted equipment.
7. The structural design system of claim 1, wherein the solution includes a programming parameter.
8. The structural design system of claim 1, wherein the at least one processor is further configured to generate a bill of material based on the outputted solution.
9. The structural design system of claim 1, wherein generatively analyzing comprises running a plurality of simulations, and the at least one processor is further configured to ignore areas of the at least one room other than the defined area of interest or disinterest.
10. The structural design system of claim 1, wherein defining at least one of an area of interest or disinterest comprises defining an area of interest and an area of disinterest.
11. The structural design system of claim 1, wherein the defined area of interest includes at least one of a door, window, or egress.
12. The structural design system of claim 1, wherein the defined area of disinterest includes at least one of a surrounding area of a restroom door, fire escape door, egress door, server room door, stairwell door, office door and bedroom door.
13. The structural design system of claim 1, wherein the functional requirement includes image sensor coverage, wherein the at least one rule specifies that egress points are to be included with the image sensor coverage, and wherein the at least one processor is further configured to identify an egress point and to include the egress point within the defined area of interest.
14. The structural design system of claim 1, wherein the functional requirement is associated with door access control, wherein the at least one rule specifies that egress points are to be equipped with door access control, and wherein the at least one processor is further configured to identify an egress point and to include the egress point within the defined area of interest.
15. The structural design system of claim 1, wherein the functional requirement includes sensor coverage for doors, and wherein generatively analyzing the at least one room includes topological analysis to determine a preferred door face for a sensor-covered door.
16. The structural design system of claim 1, wherein the functional requirement is associated with light controllers adjacent to doors, and wherein generatively analyzing the at least one room includes topological analysis to determine a preferred door face for a lighting controller.
17. The structural design system of claim 1, wherein the functional requirement is associated with access control devices for doors, and wherein generatively analyzing the at least one room includes running a simulation on the defined area of interest that includes doors associated with the at least one room.
18. The structural design system of claim 17, wherein the simulation includes a topological analysis to determine a preferred door face for an access control device.
19. The structural design system of claim 1, wherein generatively analyzing the at least one room includes calculating a distance of the at least one opening to an architectural feature.
20. The structural design system of claim 1, wherein generatively analyzing the at least one room includes calculating a distance of the at least one opening to a piece of equipment.
21. The structural design system of claim 1, wherein generatively analyzing the at least one room includes analysis of available space for the outputted solution.
22. The structural design system of claim 1, wherein the solution includes a graphical indication of equipment placement on the floor plan.
23. The structural design system of claim 1, wherein the solution includes a graphical indication on the floor plan of equipment directionality.
24. The structural design system of claim 1, wherein accessing a functional requirement includes accessing at least two functional requirements associated with the at least one opening.
25. The structural design system of claim 1, wherein accessing a functional requirement includes accessing at least two functional requirements of different types associated with the at least one opening.
26. The structural design system of claim 1, wherein generatively analyzing includes using a machine learning method.
27. The structural design system of claim 1, wherein identifying the at least one opening includes machine learning method.
28. The structural design system of claim 1, wherein identifying the at least one opening includes using geometric analysis.
29. A structural design method for selective simulation of technical specification coverage in a floor plan, the method comprising: accessing a floor plan demarcating a plurality of rooms; performing at least one of a machine learning method, semantic analysis, or geometric analysis on the floor plan to identify at least one opening associated with at least one room from the plurality of rooms; accessing a functional requirement associated with the at least one opening; accessing at least one rule that associates the functional requirement with the at least one opening; using the at least one rule and the functional requirement to define at least one of an area of interest or disinterest less than an area of the at least one room; accessing a technical specification associated with the functional requirement; generatively analyzing the at least one room in conjunction with the technical specification and the defined area of interest or disinterest to define a solution that at least partially conforms to the functional requirement, wherein defining the solution comprises selecting a piece of equipment associated with a door, and wherein generatively analyzing includes determining a preferred door face of the door for the piece of equipment; and outputting the selected piece of equipment and the preferred door face.
30. A non-transitory computer readable medium comprising instructions that, when executed by at least one processor, cause the at least one processor to execute operations enabling a structural design method for selective simulation of technical specification coverage in a floor plan, the operations comprising: accessing a floor plan demarcating a plurality of rooms; performing at least one of a machine learning method, semantic analysis, or geometric analysis on the floor plan to identify at least one opening associated with at least one room from the plurality of rooms; accessing a functional requirement associated with the at least one opening; accessing at least one rule that associates the functional requirement with the at least one opening; using the at least one rule and the functional requirement to define at least one of an area of interest or disinterest less than an area of the at least one room; accessing a technical specification associated with the functional requirement; generatively analyzing the at least one room in conjunction with the technical specification and the defined area of interest or disinterest to define a solution that at least partially conforms to the functional requirement, wherein defining the solution comprises selecting a piece of equipment associated with a door, and wherein generatively analyzing includes determining a preferred door face of the door for the piece of equipment; and outputting the selected piece of equipment and the preferred door face.


Allowable Subject Matter
5. 	Claim 31-60 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
While Tiwari et al. (US 20180075168 A1) teaches a structural design system for selective simulation of technical specification coverage in a floor plan including at least one processor configured to access a floor plan demarcating a plurality of rooms, perform at least one of semantic analysis or geometric analysis on the floor plan to identify at least one opening associated with at least one room from the plurality of rooms, access a functional requirement associated with the at least one opening, access at least one rule that associates the functional requirement with the at least one opening, use the at least one rule and the functional requirement to define at least one of an area of interest or disinterest less than an area of the at least one room, access a technical specification associated with the functional requirement, analyze the at least one room in conjunction with the technical specification and the defined area of interest or disinterest to define a solution that at least partially conforms to the functional requirement, -4-Application No.: 17/013,506Attorney Docket No.: 15268.0005-00000 wherein defining the solution comprises selecting a piece of equipment associated with a door, and wherein analyzing includes determining a placement location of the piece of equipment based on the preferred door face and output the equipment placement location of the door, 
Bergin et al. (US 20190228115 A1) teaches generatively analyze,
none of the prior art of record discloses s a structural design system for selective simulation of technical specification coverage in a floor plan, including:
 (Claim 31) “determining a preferred door face of the door for the piece of equipment”,
(Claim 59) “determining a preferred door face of the door for the piece of equipment”, 
(Claim 60) “determining a preferred door face of the door for the piece of equipment” and 
in combination with the remaining elements and features of the claimed invention.   

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/Primary Examiner, Art Unit 2146